Gilbert, Justice.
1. Section 1 of the act of 1935 (Ga. Laws 1935, p. 381) relating to confirmation of sales under foreclosure proceedings on real estate, to limit and abate deficiency judgments in suit and foreclosure proceedings on debts secured by mortgages, security deeds, and other lien contracts on real estate, is not applicable to a note and security deed executed prior to the passage of the act. Atlantic Loan Co. v. Peterson, 181 Ga. 266 (182 S. E. 15).
2. The court erred in overruling the general demurrer to the answer; and all proceedings thereafter were nugatory.

Judgment reversed.


All the Justices concur.

Haas, GambreTl & Gardner, for plaintiff.
Bilis L. Cone, for defendant.